Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 1 of 12




                     EXHIBIT F
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 2 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative                  CASE NO.: 9:18-cv-80176-BB
    of the Estate of David Kleiman, and W&K Info
    Defense
    Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.

                                PLAINTIFF'S INTERROGATORY
                                TO DEFENDANT CRAIG WRIGHT


          Pursuant to Federal Rule of Civil Procedure 33, Plaintiff W&K Info Defense Research

   hereby requests that Defendant Craig Wright ("Defendant") deliver to Plaintiff his sworn answers

   to the following Interrogatories within thirty (30) days of service of these requests. These requests

   are continuing in nature: responsive information discovered subsequent to service of Defendant's

   answers hereto shall be disclosed through supplemental responses within thirty (30) days of

   discovery, as required by Federal Rule of Civil Procedure 26(e).
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 3 of 12




                                          DEFINITIONS

          1.      The terms "You," "Your," or "Defendant" means Defendant Craig Wright, and

   includes the agents, employees, partners, and affiliates of Defendant and all other persons (as

   defined herein) acting or purporting to act on behalf of Defendant or who are subject to the

   direction or control of Defendant.

          2.      The terms "document" or "documents" shall be synonymous in meaning, equal in

   scope and shall have the broadest meaning ascribed to them by Federal Rule of Civil

   Procedure 34(a). This shall include, without limitation, the following items, whether printed or

   reproduced by any process, or written or produced by hand or stored in computer memory,

   magnetic or hard disk or other data storage medium, and whether or not claimed to be privileged,

   confidential or otherwise excludable from discovery, namely: electronic or computerized data

   compilations, notes, letters, correspondence, communications, e-mails, text messages,

   memoranda, summaries of telephone conversations, records of telephone conversations,

   summaries or records of personal conversations or meetings, diaries, reports, laboratory and

   research reports and notebooks, recorded experiments, charts, plans, drawings, diagrams,

   schematic diagrams, illustrations, product descriptions, technology roadmaps, design documents,

   product analyses, white papers, requests for proposal, technical tutorials, writings related to

   proposed or actual product improvements or changes, user manuals or guides, installation guides

   or manuals, technical descriptions or specifications, product repair manuals or guides,

   photographs, video images, business flow charts or descriptions or specifications, product

   functions or descriptions or specifications, minutes or records of meetings, summaries of

   interviews, reports or investigations, opinions or reports of consultants, reports of trademark



                                                  2
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 4 of 12




   searches, trademark application materials, opinions of counsel, agreements, reports or summaries

   of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press releases, sales

   and purchase orders, receipts, invoices, quotations, estimates, leases or consignments, drafts of

   any of the foregoing documents, and all other material fixed in a tangible or electronic medium of

   whatever sort or type in the possession, custody or control of Defendant or any of their

   representatives, whether or not prepared by Defendant. "Document" or "Documents" also includes

   all non-identical copies of the foregoing, such as those bearing comments, postscripts, changes,

   amendments, addenda, or other notations not present on the original document as initially written,

   typed or otherwise prepared.

           3.      "Employee" means any director, trustee, officer, employee, partner, corporate

   subsidiary, affiliate, or servant of the designated entity, whether active or retired, full-time or part-

   time, current or former, and compensated or not.

           4.      "Representative" means any consultant, expert, attorney, contractor, salesperson, or

   other individual or entity engaged by the designated entity to perform some task or assignment for

   the entity.

           5.      "Entity" means any corporation, company, partnership, proprietorship, joint

   venture, or business, as well as any governmental unit.

           6.      "Individual" means a human being unless Defendant cannot identify such

   individual by name. In such case, "individual" shall mean the entity with which such individual

   was or is employed, engaged or associated. "Individual" includes, without limitation, employees

   and representatives.




                                                      3
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 5 of 12




           7.      "Person" means any natural or corporate person, and shall include any corporation,

   partnership, proprietorship, firm, trust, association, government entity, organization, or group of

   any of the aforesaid "Persons."

           8.      The terms "identify" and "identification," when used in reference to a natural

   person, shall include stating his or her full name, residence and business telephone numbers,

   present residence and business addresses, if known, his or her present or last known title, position,

   and business affiliation.

           9.      The terms "identify" and "identification," when used in reference to someone other

   than a natural person, mean to state the full and official name of the business entity, its principal

   place of business, and the main telephone number of such business entity.

           10.     The terms "identify" and "identification," when used in reference to a document,

   mean to state its date, type (e.g., memo, telecopy, email), authors, addressees or recipients, title, if

   any, and, if no title, a brief description of the subject matter of the document, and its present or last

   known location and custodian. If any document once was, but is no longer, in Your possession,

   custody, or control, state what disposition was made of it and the reason for such disposition.

           11.     The terms "identify" and "identification," when used in reference to any act,

   activity, practice, policy, effort, event, transaction, negotiation, discussion, conversation, occasion,

   occurrence, meeting, representation, agreement, or communication, mean to: (a) describe the

   nature and substance of the act, activity, practice, policy, effort, event, transaction, negotiation,

   discussion, conversation, occasion, occurrence, meeting, representation, agreement, or

   communication; (b) state the date when and place where it occurred; (c) identify each person who

   was a participant therein; (d) identify each other person who was a witness thereto; and (e) state



                                                      4
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 6 of 12




   the amount of money, if any, paid to or from Defendant in connection with the act, activity,

   practice, policy, effort, event, transaction, negotiation, discussion, conversation, occasion,

   occurrence, meeting, representation, agreement, or communication.

            12.   "Refer to" and "relate to" include the following: pertain to, make reference to, refer

   to, relate to, concern, comprise, evidence, allude to, respond to, connect with, comment on, with

   respect to, are about, regard to, result from, embody, explain, support, discuss, show, describe,

   reflect, analyze, constitute, set forth, or have any logical or factual connection with the subject

   matter in question.

            13.   The term "any" or "each" should be understood to include and encompass "all."

            14.   The singular includes the plural number and vice versa, any use of gender includes

   both genders, and a verb tense includes all other verb tenses where the clear meaning is not

   distorted by addition of another tense or tenses.

            15.   Whenever the conjunctive is used, it shall also be taken in the disjunctive, and vice

   versa.




                                                       5
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 7 of 12




                                            INSTRUCTIONS

           1.       These interrogatories call for all information in Your possession, custody, or

   control, or in the possession, custody, or control of Your attorneys, agents, employees, officers,

   directors, or representatives, or other persons acting under Your authorization, employment,

   direction, or control.

           2.       If You are unable to answer any of these interrogatories in whole or in part after

   reasonable inquiry to secure the information requested, You should answer, to the extent possible,

   explaining why You are unable to answer in full, and provide whatever information that You have

   concerning the unanswered portion.

           3.       If You object to any interrogatory, state the ground(s) of the objection with

   sufficient specificity to permit the determination of the basis for such objection. Objection to a

   portion of any interrogatory does not relieve You of the duty to respond to the parts to which You

   do not object.

           4.       If You withhold any document and/or information because You claim that it is

   protected by the work product doctrine, the attorney-client privilege, or any other privilege or

   protection, identify the document and/or information by description, date, author or source, a brief

   description of the nature and subject matter of the document and/or information in sufficient detail

   to permit other parties to this action to assess the applicability of the asserted privilege or

   immunity, and state the ground(s) on which You base Your claim of privilege or protection.

           5.       In the event that an interrogatory answer requires, in whole or in part, Your review

   of a document which is known to have existed and cannot now be located or has been destroyed

   or discarded, that document shall be identified by:



                                                     6
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 8 of 12




          (a)     the last known custodian;

          (b)     date of destruction or discard;

          (c)     the manner of destruction or discard;

          (d)     the reason(s) for destruction or discard;

          (e)     the efforts made to locate any documents that have been lost or misplaced;

          (f)     a statement describing the document, including a summary of its contents;

          (g)     the identity of its author(s); and

          (h)     persons to whom it was sent or shown.

          6.      With respect to the answer to each interrogatory or subpart thereof, state the source

   of the information given therein with as much particularity as is reasonably possible, including,

   without limitation, the nature and designation of any files that contain such information, and the

   identification of each person or entity that provided any information included in such answer. In

   addition, identify each other person known or believed to have some or all of the information

   sought in such interrogatory or subpart thereof.

          7.      Where an identified document has been destroyed or is alleged to have been

   destroyed, state the reasons for its destruction, the names of the persons having any knowledge of

   its destruction, and the names of the persons responsible for its destruction.

          8.      Where an identified document is not in Your possession, custody, or control, state

   the names of the person(s) or entity(ies) who have possession, custody, or control of such

   document. If such document was in Your possession, custody, or control in the past but is no

   longer in Your possession, custody, or control, state what disposition was made of it, the reasons




                                                       7
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 9 of 12




   for such disposition, identify any person(s) or entity(ies) having any knowledge of such

   disposition, and identify the person(s) or entity(ies) responsible for such disposition.

          9.         If You object to any part of an interrogatory and refuse to answer that part, state

   Your objection, and answer the remaining portion of that interrogatory. If You object to the scope

   or time period of an interrogatory and refuse to answer for that scope or time period, state Your

   objection and answer the interrogatory for the scope or time period You believe is appropriate

   (including in Your answer a specific statement as to why You believe the scope or time period is

   inappropriate).

          10.        If any of the following interrogatories cannot be answered in full after exercising

   due diligence to secure the information, please so state and answer, to the extent possible,

   specifying Your inability to answer the remainder and stating whatever information You have

   concerning the unanswered portions. If Your answer is qualified in any particular way, set forth

   the details of such qualification.

          11.        Whenever an interrogatory requests the identity of a natural person, state to the

   extent known, his or her:

          (a)        full name;

          (b)        present or last known home address;

          (c)        present or last known business address;

          (d)        present or last known employer; and

          (e)        if employed by the Defendant, the periods of time so employed, and the area(s) of

          responsibility during such times.




                                                      8
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 10 of 12




            12.     Whenever an interrogatory requires the identity of a subsidiary, company,

    corporation, partnership, or other business entity, state to the extent known: its full name; address;

    location of its corporate headquarters; location of its principal place of business; location of the

    division(s), branch(es), or office(s) which is(are) connected with or handled the matter(s) referred

    to in the interrogatory; and identify the person(s) acting or purporting to act on behalf of the

    business entity in connection with the matter(s) referred to in the interrogatory.

            13.     Whenever an interrogatory requests the identity of a communication, state whether

    the communication was written or oral. If written, identify the document or documents in which

    the communication was made or requested. If oral, state to the extent known:

            (a)     the manner in which the communication was made, e.g., in person, by telephone,

            etc.;

            (b)     the identity of each person who participated in or witnessed the communication;

            (c)     the present location of each person who participated in or witnessed the

            communication; and

            (d)     the date of the communication.

            14.     Whenever an interrogatory refers to or seeks to identify any fact (e.g., a description

    of an act, transaction, occurrence, dealing, or instance), state the date, including year, month, and

    day, when it occurred; the place where it occurred; the identity of each person participating therein;

    on whose behalf each said person participated or purported to participate; the nature, subject

    matter, and circumstances surrounding it; the nature and substance of all conversations or oral

    communications occurring during, or in connection with it; and identify all documents relating

    thereto or reflecting it.



                                                      9
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 11 of 12




           15.     If You answer any interrogatory by reference to records from which the answer

    may be derived or ascertained, as permitted in Fed. R. Civ. P. 33(d):

           (a)     identify any such records by their corresponding Bates number(s) or otherwise to

           allow the documents to be easily identified;

           (b)     make available any computerized information or summaries;

           (c)     provide any relevant compilations, abstracts, or summaries in Your possession,

           custody, or control; and

           (d)     make the records available for inspection and copying within seven (7) days after

           service of the answers to these interrogatories.

           16.     These interrogatories are deemed to be continuing, and pursuant to the obligations

    imposed by Rule 26(e) of the Federal Rules of Civil Procedure, You are required to promptly

    supplement Your responses with information as requested herein that may become known or

    available to You after the date of Your initial answers to these interrogatories.




                                                     10
Case 9:18-cv-80176-BB Document 443-6 Entered on FLSD Docket 03/30/2020 Page 12 of 12




                                        INTERROGATORIES

    INTERROGATORY NO. 1: If you deny all or any portion of Plaintiff’s Request for Admission

    served concurrently with this interrogatory, please specify the reasons for the denial, including

    (should you claim any statement is inaccurate) what the accurate statement actually was.

                                                    Respectfully submitted,
    Dated: September 6, 2019
                                                    By: /s/ Velvel Devin Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    200 S. Biscayne Blvd.
                                                    Suite 5500 Miami, Florida 33131
                                                    vel@rochefreedman.com

                                                    Kyle W. Roche, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    185 Wythe Avenue F2
                                                    Brooklyn, New York 11249
                                                    kyle@rochefreedman.com


                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.




                                                   11
